Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening panel comprising: a frame comprising a first frame end spaced from a second frame end in a longitudinal direction and a first frame side spaced from a second frame side in a lateral direction; and a plurality of wires pre-tensioned and fixed to the frame, the plurality of wires extending from the first frame end to the second frame end, individual of the plurality of wires being fixed  proximate a first wire end to the first frame end and being fixed proximate a second wire end to the second frame end, the plurality of wires being pre-tensioned between the first wire end and the second wire end and being configured to vibrate independently of each other.

Claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of forming a screening panel comprising: providing a plurality of wires, the plurality of wires extending generally from first wire ends to second wire ends in a longitudinal direction and adjacent wires of the plurality of wires being arranged to provide a spacing there between; Serial No.: 17/194,816-3- Atty Docket No.: B294-0003USLee & H ayes Atty/Agent: Michael J. Didasproviding a frame comprising a first frame end spaced from a second frame end in the longitudinal direction and a first frame side spaced from a second frame side in a lateral direction; with the plurality of wires separate from the frame, at least one of tensioning the wires in the longitudinal direction or compressing the frame in the longitudinal direction; with the at least one of the plurality of wires tensioned in the longitudinal direction or the frame compressed in the longitudinal direction, securing the first wire ends of the plurality of wires to the first frame end and securing the second wire ends of the plurality of wires to the second frame end; and releasing the at least one of the tensioning or the compressing with the wires secured to the frame to provide a screening panel with pre-tensioned wires in which the wires are configured to vibrate independently of each other.

Claim 19 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening panel for use in a vibratory machine comprising: a frame including frame ends and frame sides; a plurality of pre-tensioned wires extending between and fixed to the frame ends, the pre-tensioned wires being arranged to define spaces through which material can pass during use of the vibratory machine, and individual of the pre-tensioned wires being fixed to the frame ends independently of other of the plurality of pre-tensioned wires; and Serial No.: 17/194,816-5-hAtty Docket No.: B294-0003USLee&HayesAtty/Agent: Michael J. Didasan interconnecting structure disposed over the frame and at least a portion of the plurality of pre-tensioned wires, the interconnecting structure providing the screening panel with a fixed size and shape for coupling to the vibratory machine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653